DETAILED ACTION
This is in response to application filed on May 06, 2020, said application, filed 05/06/2020, is a continuation of PCT/CN2019/071951, filed 01/16/2019, claims foreign priority to Chinese Patent Application No. 201810048344.8, filed 01/18/2018.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1, 4-5, 9, 12-13, and 17-18 are allowed.  Claims 2-3, 6-8, 10-11, 14-16, and 19-20 are pending and presented for examination.


Allowable Subject Matter
Claims 1, 4-5, 9, 12-13, and 17-18 are allowed.  The allowable subject matter is directed to “....the first page of the first child application includes a child application jump portal; detecting a child application jump operation corresponding to the first page in response to a user selection of the child application jump portal; presenting, in the first page, candidate child application identifiers according to the child application jump operation; determining a child application identifier that is selected from the presented child application identifiers through a user selection operation; and generating, by using a second child application corresponding to the user-selected child application identifier, a second page that is displayed by covering the first page already displayed and that belongs to the second child application”  Regarding the closest prior arts found, for example, WANG et al. (US PGPub. No. 2018/0373427) (hereinafter WANG) teaches displaying shortcuts of the child applications deemed relevant to the parent application, however, WANG does not teach displaying these shortcuts on a first child application page nor any element similar to a child application jump portal that is displayed on the first child application page which allows user selection to trigger the display of the shortcuts of the child applications..  HAN et al. (US PGPub. No. 2014/0089947) (hereinafter KIM) is another closest prior art found that teaches displaying a main application and a plurality of corresponding sub-
Claims 2-3, 6-8, 10-11, 14-16, 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 6-8, 10-11, 14-16, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The following claims are indefinite:
Claim 2, the limitation “...wherein the detecting a child application...in response to a user selection of the child application jump portal comprises: detecting a child application jump operation acting on the child application jump portal.....” is unclear.  First the limitation such as “a child application”, “a user selection...” and “detecting a child application jump option” have already been recited in the parent claim, therefore, it should reference the parent unless applicant intends them to be another new child application or user selection or 
Claim 3, the limitation “...wherein the detecting a child application jump operation...in response to a user selection...comprises...” also has similar issues as in claim 2.  Also, the limitation “...detecting a child application jump operation triggered by dragging the first page; and the presenting, in the first page, candidate child application identifiers according to the child application jump operation comprises: presenting, according to the child application jump operation, the candidate child application identifiers in a page area formed by dragging the first page” is unclear because the candidate child application identifiers are already presented on the first page via the child application jump operation.  Claim 11 recites similar limitation as in claim 3, and is rejected along the same rationale.
Claim 6, the limitation “...executing, by using the second child application corresponding to the selected child application identifier, the operation of generating a page that is displayed by covering the page already displayed and that belongs to the second child application...” is unclear in view of the parent claim because according to the parent, it is the second page that is generated by using the second child application corresponding to the user-selected child application identifier, and that second page is displayed covering the first page.  Claims 14 and 19 recite similar limitation as in claim 6, and are rejected along the same rationale.
Claim 7 overall does not make sense.  First, it is unclear what is a first type of jump operation? and what is a second type of jump operation?  Second, the limitation “...continuously executing...” appears to indicate an infinite loop.  Third, again, similar issue as in claim 6, because according to the parent, it is the second page that is generated by using the second child application corresponding to the user-selected child application identifier, and that second page is displayed covering the first page.  Claims 15 and 20 recite similar limitation as in claim 7, and are rejected along the same rationale.
Claim 8 is unclear due to claim 7.  Claim 16 recites similar limitation as in claim 8, and is rejected along the same rationale.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are included in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEN SHIAU whose telephone number is (571)270-5318. The examiner can normally be reached on Monday to Saturday, 9am to 6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Shen Shiau/
Primary Examiner, Art Unit 2174